DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 in lines 9-12 recites the limitation “at least one pitch between the at least two luminescent elements of one of the light emission zones located closed to a center of the backlight plate is greater than at least one pitch between the at least two luminescent elements of another one of the light emission zones located closed to a non- straight boundary of the backlight plate” this is indefinite in that it is unclear what “closed to a center” and “closed to a non-straight boundary” means or requires. For the purpose of examination the limitation has 
	Claims 2-14, 16, 19, and 20 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20150253623 and hereafter Lee) in view of Kikuchi et al. (US Pub. 20180031897 and hereafter Kikuchi). 
As per claim 1, Lee teaches (in figures 1-3) a display device comprising: a backlight plate (20) having a non-rectangular shape (arched shaped as shown in figures) and comprising a plurality of light emission zones (each zone formed by a row of LEDs 200 which extend in the DR1 direction); and display panel (10) disposed on the backlight plate; wherein each of the light emission zones comprises at least two luminescent elements (each row comprises LEDs 210, 220, and 230), a first light emission zone (one of the rows of LEDs 200 which extend in the DR1 direction) of the light emission zones corresponds to a region (area overlapping the row of LEDs) of the display panel, and at least one pitch (D1) between the at least two luminescent elements (210 and 230) of one of the light emission zones (row of LEDs 200 formed at the center of the display with respect to the DR2 direction) located closer to a center of the backlight plate 
Lee does not specifically teach that the display panel comprises first panel comprises a plurality of first pixels.
However, Kikuchi teaches (in figures 1-3) providing a display panel (2) comprising a first panel (20) provided with a plurality of first pixels (see paragraph 34) and a second panel (10) in order to improve the contrast ratio of the panel (see paragraph 38). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the display panel in Lee with the display panel taught by Kikuchi. 
The motivation would have been to improve the contrast ratio of the panel as taught by Kikuchi (see paragraph 38). 
As per claim 3, Lee in view of Kikuchi teaches a second panel (10 in Kikuchi) disposed on the first panel; a diffusion plate (40 in Kikuchi) disposed between the first panel (20 in Kikuchi) and the second panel (10 in Kikuchi); and a first adhesive layer disposed between the diffusion plate and the second panel (see paragraph 63 in Kikuchi).
As per claim 4, Lee in view of Kikuchi teaches a second adhesive disposed between the diffusion plate (40 in Kikuchi) and the first panel (20 in Kikuchi) (see paragraph 63 in Kikuchi).
As per claim 5, Lee teaches (in figures 1-3) a display device comprising: a backlight plate (20) having a non-rectangular shape (arched shaped as shown in figures) and comprising a plurality of light emission zones (each zone formed by a first portion of each row of LEDs 200 comprising LEDs 220 and 230 on the left side of the display and LEDs 210 or formed by a 
Lee does not specifically teach that the display panel comprises first panel comprises a plurality of first pixels.

It would have been obvious to one of ordinary skill in the art at the time of filing to replace the display panel in Lee with the display panel taught by Kikuchi. 
The motivation would have been to improve the contrast ratio of the panel as taught by Kikuchi (see paragraph 38). 
As per claim 6, Lee teaches (in figures 1-3) a display device comprising: a backlight plate (20) having a non-rectangular shape (arched shaped as shown in figures) and comprising a plurality of light emission zones (each zone formed by a first portion of each row of LEDs 200 comprising LEDs 220 and 230 on the left side of the display and LEDs 210 or formed by a second portion of each row of LEDs 200 comprising LEDs 220 and 230 on the right side of the display); and display panel (10) disposed on the backlight plate; wherein each of the light emission zones comprises at least two luminescent elements (each zone comprises LEDs 210, 220, and 230 or LEDs 220 and 230), a first light emission zone (the first portion of one of the rows of LEDs 200 comprising LEDs 220 and 230 on the left side of the display and LEDs 210) of the light emission zones corresponds to a region (area overlapping the LEDs which form the first zone) of the display panel, and at least one pitch (D1) between the at least two luminescent elements (210 and 230) of one of the light emission zones (a zone formed from the first portion of a row of LEDs 200 comprising LEDs 220 and 230 on the left side of the display and LEDs 210 formed at the center of the display with respect to the DR2 direction) located closer to a center of the backlight plate is greater than at least one pitch  (D2) between the at least two luminescent elements (220 and 230) of another one of the light emission zones (a zone formed 
Lee does not specifically teach that the display panel comprises first panel comprises a plurality of first pixels.
However, Kikuchi teaches (in figures 1-3) providing a display panel (2) comprising a first panel (20) provided with a plurality of first pixels (see paragraph 34) and a second panel (10) in order to improve the contrast ratio of the panel (see paragraph 38). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the display panel in Lee with the display panel taught by Kikuchi. 
The motivation would have been to improve the contrast ratio of the panel as taught by Kikuchi (see paragraph 38). 
As per claim 7, Lee in view of Kikuchi teaches that a shape of the first panel (20 in Kikuchi) is different from a shape of the second panel (10 in Kikuchi) (substrate 21a of the first panel is thicker than substrate 11a of the second panel see paragraph 66 in Kikuchi).
As per claim 16, Lee in view of Kikuchi teaches that the backlight plate (20 in Lee) has a bending part (110 in Lee).
As per claim 19, Lee in view of Kikuchi teaches that a distance between the first light emission zone (one of the rows of LEDs 200 which extend in the DR1 direction) and a second .
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20150253623 and hereafter Lee) in view of Kikuchi et al. (US Pub. 20180031897 and hereafter Kikuchi) as applied to claim 1 above and in further view of Tanaka et al. (US Pub. 20100039440 and hereafter Tanaka).
As per claim 2, Lee in view of Kikuchi teaches a second light emission zone (another one of the rows of LEDs 200 which extend in the DR1 direction in Lee) of the light emission zones. 
Lee in view of Kikuchi does not specifically teach that a brightness of a second light emission zone of the light emission zones is less than a brightness of the first light emission zone, and the second light emission zone is adjacent to the first light emission zone.
However, Tanaka teaches (in figures 1-4B and 6A) forming light emission zones (35a-35d each of which is formed from a row of LEDs 357W see figures and paragraph 88) which are individually controllable (see paragraph 68). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the light emission zones in the device of Lee in view of Kikuchi to be individually controllable in order to reduce power consumption as taught by Tanaka (paragraph 74). 
Regarding the functional limitation “a brightness of a second light emission zone of the light emission zones module is less than a brightness of the first light emission zone” since the 
As per claim 20, Lee in view of Kikuchi teaches a third light emission zone (a row of LEDs 200 which extend in the DR1 direction located adjacent to the row of LEDs defined as the first emission zone) of the light emission zones, and the third light emission zone module is adjacent to the first light emission zone module (one of the rows of LEDs 200 which extend in the DR1 direction).
Lee in view of Kikuchi does not teach that responsive to the at least two luminescent elements of the first light emission zone being activated, the at least two luminescent elements of the third light emission zone of the light emission zones is deactivated.
However, Tanaka teaches (in figures 1-4B and 6A) forming light emission zones (35a-35d each of which is formed from a row of LEDs 357W see figures and paragraph 88) which are individually controllable (see paragraph 68). 

Regarding the functional limitation “responsive to the at least two luminescent elements of the first light emission zone being activated, the at least two luminescent elements of the third light emission zone of the light emission zones is deactivated” since the structure of the device of Lee in view of Kikuchi and Tanaka is identical to the claimed structure, the device of Lee in view of Kikuchi and Tanaka is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case as the brightness of the backlight zones are individually controllable the device is capable of performing the claimed function. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20150253623 and hereafter Lee) in view of Kikuchi et al. (US Pub. 20180031897 and hereafter Kikuchi) as applied to claim 1 above and in further view of Li (US Pub. 20150301408).
As per claim 8, Lee in view of Kikuchi teaches that the first panel (20 from Kikuchi) is a liquid crystal display, a second panel (10 from Kikuchi) is disposed on the first panel, and the second panel includes color filters (15b from Kikuchi). 

However, Li teaches (in figures 1-3) using a quantum dot film (14 see paragraph 35) as color filters in order to improve and enrich brightness and color (paragraph 37). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second panel to include color filters formed of quantum dot films. 
The motivation would have been to improve and enrich the brightness and color of the display as taught by Li (paragraph 37). 
As per claim 9, Lee in view of Kikuchi teaches a second panel (10 from Kikuchi) disposed on the first panel (20 from Kikuchi), and the second panel includes a color filter layer (15 from Kikuchi) coated on a substrate (11b) of the second panel. 
Lee in view of Kikuchi does not specifically teach that the color filter layer is a quantum dot film.
However, Li teaches (in figures 1-3) using a quantum dot film (14 see paragraph 35) as color filters in order to improve and enrich brightness and color (paragraph 37). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second panel by forming the color filters out of quantum dot films. 
The motivation would have been to improve and enrich the brightness and color of the display as taught by Li (paragraph 37). 
As per claim 10, Lee in view of Kikuchi teaches a second panel (10 from Kikuchi) disposed on the first panel (20 from Kikuchi), and the second panel includes a color filter layer (15 from Kikuchi) disposed on the second panel. 
Lee in view of Kikuchi does not specifically teach that the color filter layer is a quantum dot film.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second panel by forming the color filters out of quantum dot films. 
The motivation would have been to improve and enrich the brightness and color of the display as taught by Li (paragraph 37). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20150253623 and hereafter Lee) in view of Kikuchi et al. (US Pub. 20180031897 and hereafter Kikuchi) as applied to claim 1 above and in further view of Kim et al. (US Pub. 20150092137 and hereafter Kim).
As per claim 11, Lee in view of Kikuchi does not specifically teach that each of the at least two luminescent elements is a light-emitting diode with quantum dot materials.
However, Kim teaches (in figure 5) forming light-emitting diodes (131) with quantum dot materials (131b). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the luminescent elements with quantum dot materials as suggested by Kim. 
The motivation would have been to improve color reproducibility as taught by Kim (paragraph 61). 
As per claim 12, Lee in view of Kikuchi does not specifically teach that that each of the at least two luminescent elements is a light-emitting diode with light conversion materials.
However, Kim teaches (in figure 5) forming a light-emitting diode (131) with quantum dot materials (131b). 

The motivation would have been to improve color reproducibility as taught by Kim (paragraph 61). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20150253623 and hereafter Lee) in view of Kikuchi et al. (US Pub. 20180031897 and hereafter Kikuchi) as applied to claim 1 above and in further view of Mita et al. (US Pub. 20090268434 and hereafter Mita). 
As per claim 13, Lee in view of Kikuchi teaches that the backlight plate (10 in Lee) comprises: a substrate (PCB in Lee); and a reflecting medium (600 in Lee) disposed on the substrate. 
Lee in view of Kikuchi does not specifically teach that the reflecting medium has a plurality of openings, wherein each of the plurality of openings is configured to hold one luminescent element of the at least two luminescent elements.
However, Mita teaches (in figures 1-3B) providing a plurality of openings (13a) in a reflecting medium (“reflective material” on non-mounting surface 13f see paragraph 102), wherein each of the plurality of openings is configured to hold one luminescent element (14) in order to facilitate connecting the luminescent element to a substrate (13) (see paragraph 62) formed below the reflecting medium and provide a low profile illumination system (see paragraph 101).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the reflecting medium in Lee to include opening as taught by Mita. 

As per claim 14, Lee in view of Kikuchi teaches an optical film group (300 and 400 in Lee) disposed on the backlight plate and comprising: a diffusion substrate (300 in Lee), wherein a gap occurs between the diffusion substrate and the reflecting medium (see figure 2 and paragraph 74 in Lee).
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that in a plan view the the backlight plate has a non-rectangular perimeter shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, and as shown in the rejection above, the backlight plate in Lee has a non-rectangular shape as it has a curved arch shaped cross section as shown in figures 1 and 2 in Lee and therefore teaches the argued limitation of “a backlight plate having a non-rectangular shape”. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871